Title: To George Washington from Battaile Muse, 21 March 1789
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkeley County [Va.] March 21st 1789

Your Letter of advice dated the 19th of Last month by Major Willis I received by that Gentleman with three Counter Part of Leases—I shall attend to your Instruction and act in all Cases To the Best of my Knowledge and as tho for my Self. the Laws and Costoms of this Country must be on another Footing to Compel Tenants or others To fulfill their Engagement than they are in at this Time, I do not Expect To See this a happy Country in my Time—I do not Know where To Find a Lawer whose advice I can depend on—I am this day Seting out To your Estate in Fauquier and while their I shall Try To get advice respecting one or Two Leases and act acordingly, unless I should think Colo. Charles Simms the Best Councller & the district Court of Dumfries the Best Court To Try the Cases before, I am of opinion that Colo. Simms is the best Counceller & that the Circuit Court the Proper place for Tryal, therefore I shall wait I Beleave untill I see Him on that Business.
Scott desires a Suit may be Brought To Fauquier Court on Him respecting the Line, To may Court, To make the Business Perfect. the Court may, He Sayes, Grant and order Immediatly

for the Following Gentlemen To Settle the matter—Colo. Peyton & Powell Capn Moffitt & Turner and Mr Morze—I think they may Settle the matter & the sooner I suppose the Better—Please To advise me & say how Long I Shall Grant Leases for that Land as well any Vacant Lotts in Fauquier; the Lands there are not Very Valuable nor durable; I suppose 21 years would be the Best. as For the Lands in Berkeley and Frederick a shorter Time would be more advisiable unless and addequate rent should be offered. In order To have the renting of the Lands fixed To a Certainty Leases should be given on the spot To Prevent any dispute or unnessary Trouble, therefore I wish you To Sign a few Leases before you go to Congress Least Some should be wanting the Summer and Leave them (authenticated) with Mr Lear I have not altered any Covenant in the Leases on acct of their Paying Land Taxes—I only Excused them To Such a Time, on their Paying the Land Taxes, for not makeing their Orchards & Fulfilling their Leases—I considerd it was for your Interest—for during the war they Complained of Such distress was what prevented their compliance—Since which they have no reasonable Excuse—yet they will not do it—as To my Visiting them once or Twice a year—I have many of them Four & five Time yet they will not Comply—Perhaps your Letter may have some weight with them, I wish it may, To Prvent a Law suit Perhaps of Ten years when I shall be draged as a witness on the Business—which ⟨illegible⟩ Sent will not Compensate me—a commission of 10 ⅌ Sent is not in my opinion Extravagant or unreasonable I have sufficiently Experienced To the Contrary—therefore I expect you will think as I do and allow it to me on the present Collection as well for next year, yet it’s not and object I shall Contend about the Mr Mercers gave me 6 ⅌ Sent for many years—Exclusive of waggess for Lookeing after their Personal Estate—Docr W.C. Selden gave the same—all this Business I Kept as Long as I wanted and have given up many Estates under that Commission—and So I would all if I could do without it—their is Men that will do business for Less—no Doubt but the Gentlemen I have Served Found me Worthy of that Commission or they would not have Continued me as Long as I thought Proper to Serve them—I am now obliged to attend your Suit in Frederick Court agt Charles Rector —which will

Put me much out of my way besides Very Fatigueing, and after all I Fear he will not be able To Pay should He be Cast—the Bond of Covenants with David Kennady & Speake is a Proof of the acct you Sent me some years ago I Suppose—I have Kennadys assumed for £28. He is not able To Pay—& His Liveing in the Prison Bounds Prevented my seeing Him—I never heard of Speake—I will Enquire for Him—and if He is able I will do as you direct—I have applyed & thretned Kennady at Least Ten Times—the Advertisement shall be Sent to the Printer at Winchester—I expect I shall get my price for my Flour as well Warrents before the 1st day of June—I received a Sum of money yesterday From Mr Ariss & a Man From Fauquier makes me Stand in your Debt about £47—in order To be before hand (as I am Genly with Every Man) I enclose a Draft on Mr Josiah Watson for £100. Should He Fail the money will be Paid to your order at my House the 1st day of april—if not, the Sum £100 shall be Paid the 1 st day of may To any Person you will direct To receive it in Alexandria on that Day I expect To receive a Sum in that Town—I ex⟨pect⟩ Mr Watson will Pay—Perhaps Capn Geo. Slacum is in Town if I desire my Letter to Mr Watson may be presented To Him in Case Mr Watsons Fails Payment as Perhaps He can Take it up.
I wish you To allow Mr Lear or your Manager To Shew me your Line between you & Colo. Fairfax when I run Colo. Fairfax Line as I am directed To Lott of & rent out the Belvoir Lands I am Sir with Every Sentiment of Regard your Most obedient Hble Servt

Battaile Muse

